By the Court,

Bennett, J.
The petition sets forth that the applicants have procured a cash subscription of Twenty-seven Thousand and Five Hundred Dollars, as the endowment for their institution. The subscription list is annexed to the petition, *448and affidavits are presented showing that the subscribers are severally worth the respective sums set opposite to their names.
This we deem a compliance with the statute of April 20th, 1850, and an order will therefore be entered, declaring the trustees named in the petition duly incorporated under the name and style of “The President and Board of Trustees of the California Wesleyan College,” with all the powers, rights and franchises conferred by that Act.